TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00741-CV


In re Tri Dal, Ltd. and Tri Dal Excavation and Utilities





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


PER CURIAM
	Relators Tri Dal, Ltd. and Tri Dal Excavation and Utilities file their motion for
emergency relief and petition for writ of mandamus.  See Tex. R. App. P. 52.8, 52.10.  We overrule
the motion for emergency relief and deny the petition for writ of mandamus.

Before Justices Kidd, B. A. Smith and Yeakel
Filed:   December 5, 2002
Do Not Publish